CORPORATE DEVELOPMENT

CONSULTING AGREEMENT



THIS AGREEMENT (the "Agreement") is made and entered into by and between TURBINE
TRUCK ENGINES, INC., a Delaware corporation (the "Company"); and GLOBAL-TEK
BUSINESS DEVELOPMENT, INC., (the "Consultant"); the Company and the Consultant
being hereinafter collectively referred to as the "Parties" and generically as a
"Party".



P R E A M B L E :



WHEREAS, the Consultant has substantial experience in the areas of business plan
strategy and implementation and corporate development; and



WHEREAS, the Company desires to retain the Consultant's services on an ongoing
basis and has requested that the Consultant include the Company within its
selected and limited group of clients; and



WHEREAS, the Consultant is agreeable to such arrangement and is willing to
forego significant other opportunities of a similar nature, subject to the
following terms and conditions:



NOW, THEREFORE, in consideration for the Consultant's agreement to perform the
hereinafter described services as well as of the promises, the sum of TEN
($10.00) DOLLARS, and other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Parties, intending to be legally
bound, hereby agree as follows:



WITNESSETH:



ARTICLE ONE

RETENTION



1.1 Duties - General Purpose



The Company hereby engages and retains the Consultant to act as its agent to
assist it in completing due diligence in connection with the Company=s corporate
development, developing business strategies including a cost reduction /savings
analysis, competitive product analysis, locating strategic joint venture
partners, and to do all things the Consultant deems necessary to enable the
Company to establish and expand its operations as envisioned in a business plan
which has been discussed by the Parties.



1.2 Duties - Operational



The Consultant's duties, which relate to the operation of the Company and for
which it will receive the compensation specified elsewhere in this Agreement
are:



(a) to assist in developing a 12 month business development strategy document;
and



(b) to assist in the structuring of the Company's operations team and to
identify and locate persons qualified to become members of the Board of
Directors and of the operations team including required due diligence



1.3 Additional Duties



In the event the Company requests that the Consultant render services to it
other than those specified in this Agreement, the Company and the Consultant
shall enter into a written supplemental agreement setting forth the duties to be
performed and the compensation therefore.



1.4 Term



The term of this Agreement shall be for a period of one year and may be extended
by mutual agreement of the Parties.



ARTICLE TWO

CONSULTANT'S COMPENSATION



2.1 Compensation



As compensation for the services to be provided pursuant to this Agreement, the
Consultant shall receive from the Company for the services herein described, the
following compensation:



(a) Consultant will be entitled to 100,000 options to acquire registered shares
of the Company's common stock at $.50 per share upon execution of this
Agreement;



(b) Consultant will be entitled to receive an additional 100,000 options to
acquire registered shares of the Company's common stock at $.50 per share upon
execution of the business development document;



(c) Consultant will be entitled to 200,000 options to acquire registered shares
at $.50 per share upon completion of $1.5 million funding.



2.2 Miscellaneous



(a) Closing is contingent upon the receipt by Consultant of the payments
mentioned in Section 2.1 above.



(b) The Company shall incorporate by reference this Agreement into any other
Agreement designed to effectuate the intent of this Agreement.



 

(c) The Company designates and empowers the Consultant to act as its agent and
representative for the purposes of performing the Consultant's duties specified
in Section One.



2.3 Expenses



The Consultant shall not, acting as a Company agent, bind the Company to any
agreements or obligations, unless the substance thereof has been contemplated in
a written budget submitted to and approved by the Company.



2.4 Other Compensation



No other compensation is contemplated by the Parties and the Company shall be
liable for only the compensation as herein agreed. Consultant acknowledges that
its right to compensation is contingent upon the successful performance of its
duties described above.



ARTICLE THREE

REPRESENTATIONS AND WARRANTIES



3.1 The Company hereby represents, warrants and covenants that it will keep the
Consultant fully informed of all material Company plans and developments, that
all such information will be true, and will not omit any information necessary,
in light of the information provided, to render such information not misleading.



3.2 The Parties acknowledge that, except as herein set forth, there are no
representations or warranties of any kind.



 

ARTICLE FOUR

CONFIDENTIALITY AND COMPETITION



4.1 Confidentiality



The Consultant acknowledges that, in and as a result of its entry into this
Agreement it will be making use of, acquiring and/or adding to, confidential
information of special and unique nature and value relating to such matters as
the Company's trade secrets, systems, procedures, manuals, confidential reports
and lists of clients and financial sources; consequently, as material inducement
to the entry into this Agreement by the Company, the Consultant hereby covenants
and agrees that it shall not, at anytime during or following the term of this
Agreement, directly or indirectly, personally use, divulge or disclose, for any
purpose whatsoever, any of such confidential information which has been obtained
by or disclosed to it as a result of its relationship with the Company, or the
Company's Affiliates. In the event of a breach or threatened breach by the
Consultant of any of the provisions of this Article Four, the Company, in
addition to and not in limitation of any other rights, remedies or damages
available to the Company, whether at law or in equity, shall be entitled to a
permanent injunction in order to prevent or to restrain any such breach by the
Consultant, or by the Consultant's partners, agents, representatives, servants,
employers, employees, Affiliates and/or any and all persons directly or
indirectly acting for or with it.



4.2 Special Remedies



In view of the irreparable harm and damage which would undoubtedly occur to the
Company as a result of a breach by the Consultant of the covenants or agreements
contained in this Article Four, and in view of the lack of an adequate remedy at
law to protect the Company's interests, the Consultant hereby covenants and
agrees that the Company shall have the following additional rights and remedies
in the event of a breach hereof:



(a) The Consultant hereby consents to the issuance of a permanent injunction
enjoining it from any violations of the covenants set forth in Section 4.1
hereof; and



(b) Because it is impossible to ascertain or estimate the entire or exact cost,
damage or injury which the Company may sustain prior to the effective
enforcement of such injunction, the Consultant hereby covenants and agrees to
pay over to the Company, in the event it violates the covenants and agreements
contained in Section 4.3 hereof, the greater of:



(i) Any payment or compensation of any kind received by it because of such
violation before the issuance of such injunction, or



(ii) The sum of One Thousand Dollars ($1,000.00) per violation, which sum shall
be liquidated damages, and not a penalty, for the injuries suffered by the
Company as a result of such violation, the Parties hereto agreeing that such
liquidated damages are not intended as the exclusive remedy available to the
Company for any breach of the covenants and agreements contained in this Article
Four, prior to the issuance of such injunction, the Parties recognizing that the
only adequate remedy to protect the Company from the injury caused by such
breaches would be injunctive relief.



4.3 Cumulative Remedies



The Consultant hereby irrevocably agrees that the remedies described in Section
4.2 hereof shall be in addition to, and not in limitation of, any of the rights
or remedies to which the Company is or may be entitled to, whether at law or in
equity, under or pursuant to this Agreement.



4.4 Acknowledgment of Reasonableness



The Consultant hereby represents, warrants and acknowledges that it has
carefully read and considered the provisions of this Article Four and, having
done so, agrees that the restrictions set forth herein are fair and reasonable
and are reasonably required for the protection of the interests of the Company,
its officers, directors and other employees; consequently, in the event that any
of the above-described restrictions shall be held unenforceable by any court of
competent jurisdiction, the Consultant hereby covenants, agrees and directs such
court to substitute a reasonable judicially enforceable limitation in place of
any limitation deemed unenforceable and, the Consultant hereby covenants and
agrees that if so modified, the covenants contained in this Article Four shall
be as fully enforceable as if they had been set forth herein directly by the
Parties. In determining the nature of this limitation, the Consultant hereby
acknowledges, covenants and agrees that it is the intent of the Parties that a
court adjudicating a dispute arising hereunder recognize that the Parties desire
that this covenant not to compete be imposed and maintained to the greatest
extent possible.



ARTICLE FIVE

MISCELLANEOUS



5.1 Notices



All notices, demands or other written communications hereunder shall be in
writing, and unless otherwise provided, shall be deemed to have been duly given
on the first business day after mailing by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:



TO CONSULTANT: Global-Tek Business Development, Inc.

137 John Street

Oakville, Ontario

L6K 1H3



TO THE COMPANY: Turbine Truck Engines, Inc.

1301 International Speedway Blvd.

Deland, Florida 32724



in each case, with copies to such other address or to such other persons as any
Party shall designate to the others for such purposes in the manner hereinabove
set forth.



5.2 Amendment



No modification, waiver, amendment, discharge or change of this Agreement shall
be valid unless the same is in writing and signed by Parties.



5.3 Merger



This instrument, together with the instruments referred to herein, contains all
of the understandings and agreements of the Parties with respect to the subject
matter discussed herein. All prior agreements whether written or oral are merged
herein and shall be of no force or effect.



5.4 Survival



The several representations, warranties and covenants of the Parties contained
herein shall survive the execution hereof and shall be effective regardless of
any investigation that may have been made or may be made by or on behalf of any
Party.



5.5 Severability



If any provision or any portion of any provision of this Agreement, other than a
conditions precedent, if any, or the application of such provision or any
portion thereof to any person or circumstance shall be held invalid or
unenforceable, the remaining portions of such provision and the remaining
provisions of this Agreement or the application of such provision or portion of
such provision as is held invalid or unenforceable to persons or circumstances
other than those to which it is held invalid or unenforceable, shall not be
affected thereby.



5.6 Governing Law and Venue



This Agreement shall be construed in accordance with the laws of the State of
Florida and any proceeding arising between the Parties in any matter pertaining
or related to this Agreement shall, to the extent permitted by law, be held in
Volusia County, Florida.



5.7 Litigation



In any action between the Parties to enforce any of the terms of this Agreement
or any other matter arising from this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including reasonable attorneys' fees
up to and including all negotiations, trials and appeals, whether or not
litigation is initiated.



5.8 Benefit of Agreement



The terms and provisions of this Agreement shall be binding upon and inure to
the benefit of the Parties, jointly and severally, their successors, assigns,
personal representatives, estate, heirs and legatees.



5.9 Captions



The captions in this Agreement are for convenience and reference only and in no
way define, describe, extend or limit the scope of this Agreement or the intent
of any provisions hereof.



5.10 Number and Gender



All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the Party or
Parties, or their personal representatives, successors and assigns may require.



5.11 Further Assurances



The Parties hereby agree to do, execute, acknowledge and deliver or cause to be
done, executed, acknowledged or delivered and to perform all such acts and
deliver all such deeds, assignments, transfers, conveyances, powers of attorney,
assurances, stock certificates and other documents, as may, from time to time,
be required herein to effect the intent and purpose of this Agreement.



5.12 Status



Nothing in this Agreement shall be construed or shall constitute a partnership,
joint venture, employer-employee relationship or lessor-lessee relationship but,
rather, the relationship established pursuant hereto is that of principal and
independent contractor-agent.



5.13 Counterparts



This Agreement may be executed in any number of counterparts. All executed
counterparts shall constitute one Agreement notwithstanding that all signatories
are not signatories to the original or the same counterpart.



IN WITNESS WHEREOF, the Parties have executed this Agreement, effective as of
the _____ day of ___________________, 2006.



Signed, Sealed & Delivered

in Our Presence

Turbine Truck Engines, Inc.





_______________________ By: _____________________________

(Witness signature)

Michael H. Rouse, CEO



_______________________

(Print name)

Global-Tek Business Development, Inc.



_______________________ By: _____________________________

(Witness signature)

Ray Pecoskie, President



_______________________

(Print name)



 